Case 5:19-cv-O40lO-SAC-T.].] Document 2 Filed 02/12/19 Page 1 of 1

1844 <Rev.oG/w) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained 11ereilrneitller replace nor supplement the filing and service of pleadings or other papers as re uired by law, except as
provided by lo_calv rules of`_court. Thls form, approved by the Judicial Con erence ofthe United States in September 1974, is required for the use ofthe lerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPA GE 0F THIS FORM.)

 

l. (a) PLAINTIFFS DEFENDA_NTS
|\/|cE|roy's lnc. |\/|ars Wrig|ey Confectionary US, LLC
(b) County ofResidence of First Listed Plaintiff ShaWn€e County of Residerrce of First Listed Defendant War|'€|'l
(EXCEPTIN U.S. PLA[NTIFF CASES) (IN U.S. FL4[NT1FFC4SES ONLY)

NOTE: IN LAND CONDEMNAT|ON CASES, USE THE LOCATlON OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

   
 

 

            

 

 

 

 

      

 

 

     

 

 

   

 

 

 

 

 

 

 

' ~ 1 - v v ) 1 l ‘ l
(C) Afme€yS (Fu m Na/m, Arlzlless. rlm[ TL[Lp/xone Numbcl) JO%%OHEHLq/{tgll}]¢:“j) Phi|hp Gragsonl Adam C' Mauckl 3649 SVV
James B. Biggs, Cavanaugh, Biggs & Lemon, P.A. 2942 SW Burlingame Rd., Ste. 200, Topeka, KS 66611; 785-232-2200
Wanamaker Drive, Ste. 100, Topeka, KS 66614; 785-440~4000
II. BAS]S OF JURISDICTION (Place mr "X" in 0mz Box 011/jj Ill. CITIZENSH!P OF PRINCIPAL PARTIES (Flace an "X" in 0!113 Bn.\'farP/ninn'j_'f
(Fr)r Dl'\/vrsil)/ szses Only) and OIza Ba.\'farDe_/`endmlt)
C| 1 U.S. Govemment |'J 3 Federul Questit)n PTF DEF PTF DEF
Plaimiff (U.S. GavernmemNal cr Party) Citizen ofThis State D 1 Cl 1 Ineorpormed U)'Principal Place m 4 El 4
ofBusiness 1ri This State
E] 2 U.S. Guvernment 5 4 Diversity Citizen ofAnorher S\ate |J 2 El 2 Incorporuted and Principal Place U 5 1251 5
Defendant ([/ulfcale Cilizens/lip ¢)_/`Pm'lies in [tem [II) ofBusiness ln Another State
Citizen or Subject ofu ij 3 |J 3 Foreign Nation |J 6 \J 6
Foreign Coumry
IV. NATURE OF SUIT (Pluce an "X" in 0ne Box OnIy) Click here for: Nature of'Suit Code Descriptions.
w ONTRAC ""i~ ORTS‘*' f"":‘w'-"" 'l' ii ii"*`FORFElTURE/PENALT¥ 151 "BANKRUPTC¥~" ' ` OTHER»`STATUTESJ ii
|J 110 Insurance I’ERSONAL INJURY PERSONAL lNJURY Lj 625 Drug Reluted Seizure L'_l 422 Appeal 28 USC 158 |:l 375 Fulse Cluims Acl
[1 120 Mz\rine C] 310 Airplune D 365 Persurml lnjury - ofProperty 21 USC 881 Cl 423 Withdruwul ij 376 Qui Tum (31 USC
1_'_| 130 Miller Act Cl 315 Airp]une Product Product Liobility 1‘_`1 690 Other 28 USC 157 3729(1\))
Cl 140 Ncgotiable lnstrumcnt Liubility CI 367 chlth Cure/ [j 400 Stute Reupportionmcnt
Cl 150 Rccovery ovacrpnymcrit 13 320 /\ssault, Libel & Phurrnoccuticnl PROPERTY`RIGHTS 13 410 Antitrus\
& Enforccmcnt ofJudgment Sl:mder Personal Injury E| 820 Copyrights C] 430 Banks and Ban.king
Cl 151 Mcdicare Act El 330 Federal Ernployers' Product Liubility El 830 Patent C] 450 Commcrce
|‘_`1 152 Recovery ofDefuulted Liahilily 13 368 Asbestos Persomxl |:l 835 Palent - Abbrevialed 13 460 Deporlalion
Sludent Loans 13 340 Murine lnjury Producl New Drug Appliculion El 470 Racketeer lnflueneed and
(Exeludes Velerans) \‘_`l 345 Marine Producl Liubilily |`_`l 840 Trudemark Corrupt Organizulions
El 153 Recovery oi'Ovcrpaymcm Liability PERSONAL PROPERTY LABOR ""~. »'SOCIAL SECURlTY' El 480 Consumcr Credit
of`Vcteran’s Benef'lts [J 350 Motor Vchicle C] 370 Other Fraud El 710 Fair Labor Standards El 861 HIA (]3951`1) 13 490 Cable/Snt TV
111 160 Stockhuldcrs' Spits [j 355 Mmor Vehicle Cl 371 Truth in Lcnding Act El 862 Black Lung (923) El 850 Sccuritics/Commodi\ies/
IX 190 Other Cuntruct Product Liability Cl 380 Other Personal ij 720 Labor/Management I`J 863 DIWC/DlWW (405(§)) Exchange
Cl 195 Contraci Prnduct Liubility l‘_'l 360 Other Pcrsonul Prs)pcrty Dumugc Relutions 13 864 SSlD Titlo XVI |‘_') 890 Othcr Stututory Ac!ions
U 196 Frzmchise lnjury 1'_'| 385 Property Darr\age D 740 Railway Labor Act D 865 RSl (405(g)) E} 891 Agriculturul Acis
El 362 Pcrsonal lnjury - Pruduct Liubility EJ 751 Fumily and Medicul C| 893 Environmentul Maners
Medical Malpractiee Leave Act lj 895 Freedom of lnformation
REAL'PROPERT-Y."'- ii ` 7 : ` `CIVIL`RIGHTS: ,'I’RISONER PETlTlONS ' Cl 790 Gther Labor Litigz\tion `lFEDER'AL` TAX`SUITS »F'l Act
Cl 210 Larld Condemnution D 440 Ot|\er Civil Rights H:xbc:\s Curpus: ij 791 Employee Retirement E} 870 Tuxes (U.S. Pl'¢\intiff 13 896 Arbitraiion
C] 220 Foreclosure |‘J 441 Voting |:l 463 Alien Detainee lncome Security Act or Defendant) D 899 Administrative Procedure
|J 230 Renl Lease & Ejectmen! L'.l 442 Employmer\t l‘J 510 Motions to Vucate |J 871 lRS_Tlxird P'.irty Act/Review or Appez\l of
0 240 Torts to Land El 443 Housing/ Scntcncc 26 USC 7609 Agency Dccision
EJ 245 Tort Pruduet Linbility Accommodntions D 530 Generul |3 950 Constitutionulity of
|:l 290 A11 Othcr Rcal Pruper|y El 445 Amer. w/Disabilitics ~ Cl 535 Dcath Penalty ' 7 v IMMIGRATION " S\a!c Stalu!GS
Employmenl Other: \J 462 Nuturalizu\ion App|iculion
Cl 446 Amr.'r. w/Disubilities - [1 540 Mondumus & Other \J 465 Othcr lmmigrutiur\
Other D 550 Civil Rights Actions
13 448 Education C| 555 Prison Condition
13 560 Civil Dctainee ~
Conditions of
Cont`mcment
V. ORlclN (Pluce an "X" in ()mz Bux Only)
13 1 Original §(2 Removed from |:l 3 Remanded from 111 4 Reinstated or 1'_`| 5 Tmnsfel-r@d from El 6 Multidistrict El 8 Multidistrict
Proceeding State Court Appel]ate Court Reopened Alwthcr District Litigation - Litigation -
(speci‘/jy Transfer Dircct Filc

 

Cif€ the U.S. Civil Statute under WhiCh you are ming (Do not cite jurisdictional stniutcs unless llivarsily)i
Removal 28 USC 1332, 1141 and 1446

Bricf description of causc:

Breach of Contract

VII. REQUESTED IN El CHECK IF THIS ls A cLAss ACTION DEMANI) s CHECK YES only ifdemanded in complaint
COMPLAlNT: UNDER RULE 23, F~R-CV~P~ 2,544,538.00 JURY DEMAND: lz Yes El No

Vlll. RELATED CASE(S)

 

Vl. CAUSE OF ACTION

 

(Se»in.r!)'u t' S).‘ /\.
IF ANY ° m" JUDGE / `

r,/` / »{ I‘ >\\
DATE /’ 7// slower a\/»~raec'oao
2 / / 6i / [/X//'//I(/M

DOCKET NUMBER

 

FOR OFFlCE USE ONLY ‘
RECEIPT # AMOUNT APPLYING IFP IUDGE MAG. JUDGE

